Order entered January 7, 2020




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00747-CR

                          STEWART CARTER HURST, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                          On Appeal from the 354th District Court
                                   Hunt County, Texas
                             Trial Court Cause No. 32486CR

                                         ORDER
       Before the Court is appellant’s January 3, 2020 second motion for extension of time to

file his brief. We GRANT the motion and ORDER the brief filed on or before February 7, 2020.

Further extensions are disfavored.

                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE